Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered May 2, 2005 in an action pursuant to Executive Law article 22. The order, after a nonjury *1236trial, awarded plaintiff damages in the amount of $1 million against defendant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant, an inmate at Sullivan Correctional Facility, was convicted of murder in the second degree for causing the death of his estranged wife, Peggy Anne Bannach Wright (decedent), in 1988. Plaintiff, the daughter of decedent and administrator of decedent’s estate, commenced this action pursuant to Executive Law article 22 seeking to recover, as compensation for decedent’s wrongful death, funds received by defendant in settlement of an action against employees of the New York State Department of Correctional Services. We reject the contention of defendant that Supreme Court abused its discretion in denying his request for assignment of an attorney (see Wills v City of Troy, 258 AD2d 849 [1999], lv dismissed 93 NY2d 1000 [1999]; Morgenthau v Garcia, 148 Misc 2d 900, 903-904 [1990]). Contrary to defendant’s further contention, the award of $1 million to plaintiff and her brother does not deviate materially from what would be reasonable compensation for past and future loss of parental guidance (see CPLR 5501 [c]; Adderley v City of New York, 304 AD2d 485, 486 [2003], lv denied 100 NY2d 511 [2003]). Defendant’s remaining contentions were raised and decided in a prior appeal in this action (see Snuszki v Wright, 1 AD3d 879 [2003], appeal dismissed 1 NY3d 623 [2004]) and reconsideration of those contentions is thus foreclosed (see Mobil Oil Corp. v City of Syracuse Indus. Dev. Agency, 224 AD2d 15, 19 [1996], appeal dismissed 89 NY2d 860 [1996], lv denied 89 NY2d 811 [1997]). Present—Gorski, J.E, Smith, Centra and Green, JJ.